Citation Nr: 0332142	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  98-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for hearing loss 
disability.

2.	Entitlement to service connection for residuals of a 
back injury.

3.	Entitlement to service connection for a scalp and skin 
rash.

4.	Entitlement to service connection for a personality 
disorder.  

5.	Entitlement to service connection for a sleep disorder.   

6.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a personal hearing on December 12, 
2002 before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The claims of entitlement to service connection for residuals 
of a hearing loss disability, a back injury, scalp and skin 
rash, sleep disorder, and PTSD will be the subjects of the 
remand portion of this decision.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of his claim for service connection for 
a personality disorder and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.	The veteran's personality disorder is not the result of 
disease or injury during his active service.  


CONCLUSION OF LAW

A personality disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Service connection for a personality disorder.

Personality disorders are not disabilities within the meaning 
of the law and regulations providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002).  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  The sole exception being 
personality changes due to organic diseases.  See Mental 
Disorders in Epilepsies, following 38 C.F.R. § 4.124a, Code 
8914 (2002).  However, in this case, it is not contended nor 
does the evidence show that there is an organic basis for the 
claimed personality disorder.  Therefore, the claim for 
service connection for a personality must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.   

However, in this case, because the claim for service 
connection for a personality disorder must be denied as a 
matter of law, there is no evidence which the veteran could 
submit to support his claim.  The statement of the case 
discussed this fully.  VCAA does not require VA to again tell 
the veteran that it is not possible for him to submit 
evidence to substantiate this claim.  

We note that it is possible for a claimant with a personality 
disorder to also have an acquired psychiatric disability.  
The veteran is making such a separate claim, which will be 
the subject of a remand, below.  


ORDER

Service connection for a personality disorder is denied.  


REMAND

As noted above, a significant change in the law occurred 
during the pendency of this appeal when, on November 9, 2000, 
the President signed into law the VCAA.  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As to the hearing loss disability, the criteria were set 
forth in the February 2000 supplemental statement of the 
case.  VA had tested the veteran and found that he did not 
meet the criteria.  In order to substantiate his claim, the 
veteran must now submit audiologic evidence from a competent 
source which has sufficient probative weight to establish 
that he has a hearing loss which approximates the disability 
criteria.  

There is no evidence linking a back disability to injury in 
service and the veteran made his claim many years after 
service.  Nevertheless, the absence of service medical 
records gives VA a heightened duty.  Here, the Board will 
order an examination and request a medical opinion as to 
whether there is a nexus.  The veteran is informed that if 
the VA examination does not connect a current back disorder 
to service, it is his responsibility to submit such evidence 
from a physician or other competent medical source.  

Similarly, we will request an examination and medical nexus 
opinion for the scalp and skin rash and the sleep disorder.  
The veteran is informed that if the VA examinations do not 
connect a current scalp and skin rash or sleep disorder to 
service, it is his responsibility to submit such evidence 
from a physician or other competent medical source.  

The veteran had a VA psychiatric examination which diagnosed 
a personality disorder and found that the veteran did not 
have PTSD.  The veteran should be told that it is now his 
responsibility to submit evidence that he has the claimed 
disorder and that it is the result of stressors in service.  

A remand is required in this case to notify the veteran of 
the evidence he must submit to substantiate his claims.  

In November 2001, the RO attempted to comply with the 
requirements of VCAA and asked the veteran to submit evidence 
with 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, the Board finds that the issues of entitlement 
to service connection for hearing loss disability, a back 
injury, a scalp and skin rash, a sleep disorder, and PTSD 
must be remanded to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

Specifally, the RO must tell the veteran 
that it is his responsibility to submit 
competent audiological evidence that he 
has a hearing loss within the meaning of 
the regulation as well as competent 
medical evidence that any such disability 
is the result of disease or injury in 
service.  

The RO must tell the veteran that it is 
his responsibility to submit competent 
medical evidence that he has PTSD  and 
that any such disability is the result of 
disease or injury in service.  

The RO must tell the veteran that, if any 
of the following examination reports are 
against the claim, it is his 
responsibility to submit competent 
medical evidence that he has the claimed 
disability and and that any such 
disability is the result of disease or 
injury in service.  

2.  The veteran should be scheduled for a 
VA examination of his back.  All indicated 
tests and studies should be done.  The 
claims folder should be made available to 
the examiner for review.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
that the veteran's current back disability 
is the result of injury in service.  

3.  The veteran should be scheduled for a 
VA examination of his scalp and skin.  All 
indicated tests and studies should be 
done.  The claims folder should be made 
available to the examiner for review.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
that the veteran has a current scalp and 
skin rash as the result of disease or 
injury in service.  

4.  The veteran should be scheduled for a 
VA examination for the claimed sleep 
disorder.  All indicated tests and studies 
should be done.  The claims folder should 
be made available to the examiner for 
review.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
that the veteran has a sleep disorder as 
the result of disease or injury in 
service.  

5.  Thereafter, the RO should readjudicate 
this claim.  If any of the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



